IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 8, 2009
                                     No. 08-60470
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

EDMUND ALOMOPE NGOCHI,

                                                   Petitioner,

v.

ERIC H. HOLDER, JR, U.S. ATTORNEY GENERAL,

                                                   Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A96 275 285


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Edmund Alomope Ngochi petitions for review of the Board of Immigration
Appeals’s (BIA’s) decision denying his motion to reopen his applications for
asylum and withholding of removal. For the reasons that follow, his petition is
denied in part and dismissed in part.
       Ngochi argues that the BIA abused its discretion in refusing to reopen his
proceedings based on evidence of changed country conditions in Cameroon.
Ngochi, however, did not produce material evidence of changed circumstances

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60470

arising in Cameroon. See 8 C.F.R. § 1003.2(c)(3)(ii). Consequently, the BIA did
not abuse its discretion in denying his otherwise untimely motion to reopen. See
Panjwani v. Gonzales, 401 F.3d 626, 632 (5th Cir. 2005). We lack jurisdiction to
review the BIA’s discretionary decision not to reopen Ngochi’s immigration
proceeding sua sponte. See Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 248-50
(5th Cir. 2004).
      Ngochi did not petition this court for review of the underlying final
removal order in which the BIA made an adverse credibility determination.
Therefore, this court lacks jurisdiction to review the BIA’s credibility assessment
made therein.      See Stone v. INS, 514 U.S. 386, 394-95 (1995); Guevera v.
Gonzales, 450 F.3d 173, 176 (5th Cir. 2006). Although Ngochi challenged the
BIA’s adverse credibility determination in his motion to reopen, he has failed to
brief the issue whether the BIA erred in construing that challenge as a time and
number-barred motion for reconsideration, and he has therefore waived its
review.   See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
Consequently, the issue of his credibility is not properly before us. Finally,
Ngochi has failed to exhaust his due process claim, and, therefore, we lack
jurisdiction to entertain it. See Townsend v. INS, 799 F.2d 179, 181 (5th Cir.
1986).
      PETITION DENIED IN PART AND DISMISSED IN PART.




                                        2